Name: 2010/545/EU: Decision of the European Parliament of 5Ã May 2010 on the closure of EurojustÃ¢ s accounts for the financial year 2008
 Type: Decision
 Subject Matter: European construction; NA;  budget;  accounting;  EU institutions and European civil service
 Date Published: 2010-09-25

 25.9.2010 EN Official Journal of the European Union L 252/206 DECISION OF THE EUROPEAN PARLIAMENT of 5 May 2010 on the closure of Eurojusts accounts for the financial year 2008 (2010/545/EU) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of Eurojust for the financial year 2008, having regard to the Court of Auditors report on the annual accounts of Eurojust for the financial year 2008, together with Eurojusts replies (1), having regard to the Councils recommendation of 16 February 2010 (5827/2010  C7-0061/2010), having regard to Article 276 of the EC Treaty and Article 319 of the Treaty on the Functioning of the European Union, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof, having regard to Council Decision 2002/187/JHA of 28 February 2002 setting up Eurojust with a view to reinforcing the fight against serious crime (3), and in particular Article 36 thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (4), and in particular Article 94 thereof, having regard to Rule 77 of, and Annex VI to, its Rules of Procedure, having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A7-0093/2010), 1. Approves the closure of Eurojusts accounts for the financial year 2008; 2. Instructs its President to forward this Decision to the Administrative Director of Eurojust, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Jerzy BUZEK The Secretary-General Klaus WELLE (1) OJ C 304, 15.12.2009, p. 131. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 63, 6.3.2002, p. 1. (4) OJ L 357, 31.12.2002, p. 72.